UN|TED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF OHlO
EASTERN DlVlSlON

Charles B|evins,

Plaintiff,

v. Case No. 2:18-cv-740
Rebecca Casto, et al., Judge Michael H. Watson

Defendants. Magistrate Judge Vascura

OPlN|ON AND ORDER

Charles Blevins (“Plaintiff”) is a state inmate proceeding Without the
assistance of counsel. He filed this action against employees at Chillicothe
Correctional institution (“CCI”) pursuant to 42 U.S.C. § 1983. Nlagistrate Judge
Vascura issued a report and recommendation (“R&R”) granting P|aintiff’s motion
to proceed in forma pauperis (“|FP”) and, after conducting an initial screening of
his Complaint pursuant to 28 U.S.C. § 1915(e), recommended dismissal of
P|aintiff’s claims, denial of P|aintiff's motion to amend, ECF No. 7, and denial as
moot of P|aintiff’s motions for counsel, ECF No. 2, and for injunctive relief, ECF
No. 3. R&R, ECF No. 9. P|aintiff filed a timely objection. ECF No 12.

Federal Rule of Civil Procedure 72(b)(2) provides that “[w]ithin 14 days
after being served With a copy of the recommended dispositionl a party may
serve and file specific written objections to the proposed findings and
recommendations.” Fed. R. Civ. P. 72(b)(2). “The districtjudge must determine

de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may acceptl reject, or modify the recommended
disposition; receive further evidence; or return the matter to the magistrate judge
with instructions.” Fed. R. Civ. P. 72(b)(3).

The Magistrate Judge construed P|aintist Complaint as asserting five
claims. The Court will address P|aintist objections according to the order in
which the Magistrate Judge discussed his claims.

A. Access to CourtsIPost Conviction Re|ief

P|aintiff asserted a claim against CC|, stating that it failed to timely provide
him with his medical records, which, if received, would have affected his post-
conviction relief motions in state court. The Magistrate Judge cited three reasons
why P|aintiff's first claim failed: it was time-barred due to the statute of limitations;
it failed to state a claim on the merits; and it was improperly brought under §
1983 instead of in habeas. R&R 4-7, ECF No. 9.

P|aintiff objects to the R&R’s finding that his claim is time-barred,
contending that the statute of limitations is tolled. Obj. 2-3, ECF No. 12. Within
his Complaint and first objection, P|aintiff asks the Court to review his state court
briefs and determine if they are meritless because “if this court does not decide
the state court claims, how would it know that the claims were non frivolous . . . .”
ld. at 3. |n essence, it appears that P|aintiff is arguing that this Court needs to
rule in his favor and find that there was a § 1983 violation, so that he can raise a
meritorious motion for a new trial in state court. See id at 3. P|aintiff further

argues that Defendants violated his rights by failing to turn over his medical

Case No. 2:18-cv-740 Page 2 of 11

records in a timely fashion, and that but-for this untimely delay in production, he
would have been able to obtain proof of his mental illness and receive a new tria|.
ld. at 4. To support his objection, P|aintiff attaches various state-court filings and
prison grievance documents from 2015. See ECF No. 12-2.

Upon de novo review, the Court finds P|aintist first claim to be without
merit. Regardless of whether P|aintist medical records would have made an
impact on his motion for a new trial in 2015l the Magistrate Judge was correct
that it is time-barred, fails to state a claim, and is improperly brought under
§ 1983. Al| of P|aintiff’s arguments and documents revolve around requests in
2013 and 2015 for his medical records. lt appears that P|aintiff believes the
medical records from a previous stint in prison, 1991 and 2000 respectively,
would show that he had post-traumatic stress disorder (“PTSD”) at the time he
committed the murder for which he is currently serving time and that evidence of
his PTSD diagnosis would result in a new state-court tria|. See generally Obj.l
ECF No. 12.

But, P|aintiff brought this lawsuit in 2018; thus, the Magistrate Judge is
correct that Ohio Revised Code § 2305.10’s two-year statute of |imitations, which
applies to § 1983 claims-rendered P|aintist claim-to the extent it could even be
brought under § 1983-as time-barred. P|aintiff seems to argue that his claim is
not time-barred because the trial court denied his motion for a new trial on July
25, 2017. Obj. 5, ECF No. 12. However, the alleged injury of the delay in

producing the medical records occurred prior to July 25, 2017, and to the extent

Case No. 2:18-cv-740 Page 3 of 11

P|aintiff seeks to appeal the state trial court’s denial of his motion for a new tria|,
he must file such an appeal with the appropriate state appellate court.

Moreover, P|aintiff’s first claim for relief otherwise failed to state a claim.
P|aintiff has not adequately pled that his failure to receive the medical records
resulted in his denial of a motion for a new trial. As the Magistrate Judge
explained, “Crimina| Rule 33(b), upon which P|aintiff relies, provides as follows:
‘Any motion for a new trial grounded on newly discovered evidence must be filed
within 3 years after the verdict or finding of guilty.’ . . . [and] [g]iven that P|aintiff
was convicted of murder in 2002, any motion P|aintiff may have filed in 2013,
when he requested the medical records, would have been untime|y.” R&R 6,
ECF No. 9. The Court agrees with the Magistrate Judge’s reasoning.

Fina||y, the Court will not review P|aintiff’s post-conviction materials he filed
(or wants to fi|e) in state court and offer an advisory opinion as to the merits.
P|aintiff must challenge his state-court conviction and sentence through the
proper habeas procedures, not under § 1983. See Skinner v. Swifzer, 562 U.S.
521, 525 (2011). According|y, the Court finds that the first claim is time-barred,
fails to state a claim, and is othenrvise improperly brought under § 1983.
P|aintiff’s objection is OVERRULED as to claim one.

B. Medica| indifference

P|aintiff also asserted a claim for deliberate indifference to a serious
medical need in that during his incarceration in 1991 and 2000, unnamed prison

officials neglected to test and treat him for PTSD. The Magistrate Judge found

Case No. 2:18-cv-740 Page 4 of 11

that this claim was time-barred and failed to state a claim on the merits. R&R 7-
9, ECF No. 9.

Although P|aintiff objects to the Magistrate Judge’s R&R generallyl he
does not provide any reason or specific objection as to why his alleged injuries
that occurred in 1991 and 2000 are not time-barred. P|aintiff’s attached medical
documentsl offered as Exhibits, do not cure the statute of limitations defect. Nor
is it clear from the Exhibits attached that he was denied mental health treatment
or that there was an objectively serious medical needl Defendants were “aware
of facts from which the inference could be drawn that a substantial risk of serious
harm exists [if the medical needs were not treated]”; Defendants actually drew
the inference; yetl recklessly disregarded the risk of serious harm to P|aintiff.
Barneft v. Luttrell, 414 F. App’x 784, 78788 (6th Cir. 2011). |nstead, the
documents and his allegations at most show that he was evaluated at some
point, and upon release from prison custody, suffered symptoms that could be
attributed to his mental health problems. See Obj. 9, ECF No. 12. But it is not
enough for P|aintiff to merely recite the requisite elements of a deliberate
indifference claim without providing plausible facts in support, as he did here.
See Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013); see also Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause
of action, supported by mere conclusory statements, do not suffice.”). Thus,

P|aintist objection to the second claim is OVERRULED.

Case No. 2:18-cv-740 Page 5 of 11

C. Access to Courts, Retaliation, Property Loss, and Conspiracy

For his third claiml P|aintiff states that another inmate in his unit got into a
fight with a correctional officer. He asserts that as a result of that fight, the whole
unit was punished, including having their personal property vandalized and/or
seized by prison officials. P|aintiff concedes that most of his property was
returned, but asserted that CC| officials stole his legal documents, thereby
hindering his ability to petition for a new trial and prosecute this current case.
The Magistrate Judge found that P|aintiff failed to state a First Amendment
retaliation claim or access to courts claim because he failed to allege that he
engaged in protected conduct. R&R 11, ECF No. 9. Likewise, to the extent
P|aintiff was attempting to assert a procedural due process claim for the loss of
his legal documents, the Magistrate Judge found that he had failed to allege that
the Ohio process was inadequate. ld. Fina||y, the Magistrate Judge found that
P|aintiff failed to state a claim for relief as to the conspiracy claim, concluding that
“Plaintiff's allegations constitute mere speculation and conjecture and cannot
support a claim [that] Defendants Casto and Shoop conspired to violate his
constitutional rights.” ld. at 13.

lt is difficult to decipher some of the perceived defects P|aintiff asserts with
respect to the third claim; however, the gist is that he believes there was a
conspiracy to disrupt his access to the courts starting in 2013_with the failure to
provide his medical records_through 2018 when CC| officers stole his legal

documents and medical records to prevent him from filing lawsuits.

Case No. 2:18-cv-740 Page 6 of 11

But here, even accepting P|aintiff’s allegations as true, he has failed to
state a claim that a civil conspiracy existed to disrupt his access to the courts or
to retaliate against him for filing lawsuits. First, to state a claim for a civil
conspiracy under § 1983l the Sixth Circuit has explained that:

A civil conspiracy under § 1983 is an agreement between two or more
persons to injure another by unlawful actionl Bazzi v. Cify of
Dearborn, 658 F.3d 598, 602 (6th Cir. 2011) (quoting Revis v.
Meldrum, 489 F.3d 273, 290 (6th Cir. 2007)). lt is well-settled that
conspiracy claims must be pled with some degree of specificity and
that vague and conclusory allegations unsupported by material facts
will not be sufficient to state such a claim under § 1983. Spadafore v.
Gardner, 330 F.3d 849, 854 (quoting Gufierrez v. Lynch, 826 F.2d
1534, 1538 (6th Cir. 1987)). To prevail on a civil conspiracy claim, a
plaintiff must show that (1) a single plan existed, (2) the defendants
shared in the general conspiratorial objective to deprive plaintiff of his
constitutional or federal statutory rights, and (3) an overt act was
committed in furtherance of the conspiracy that caused injury to the
plaintiff. Hooks v. Hooks, 771 F.2d 935, 944 (6th Cir. 1985); Bazzi,
658 F.3d at 602.

Trans RaiIAm., Inc. v. Hubbard Twp., 478 F. App’x 986, 988 (6th Cir 2012)
(intemal quotation marksomitted).

Here, P|aintiff has not pled with any degree of particularity that there was a
single plan to disrupt his access to the courts in retaliation nor any actual injury
as a result. Merely alleging that Defendants “knew” he planned to file a lawsuit is
not enough to establish the elements of a civil conspiracy. P|aintiff's contention
that this current case would not have been recommended for dismissal if he had
been able to access his legal papers is not persuasive, as it is clear from the

Magistrate Judge’s R&R and this Opinion that P|aintiff’s claims fail for a number

Case No. 2:18-cv-740 Page 7 of 11

of reasons, regardless of whether he had attached more documents. Nor is the
fact that his prison grievances regarding the return of his documents were denied
enough to establish a constitutional violation. See Alder v. Corr. Med. Servs., 73
F. App’x 839, 841 (6th Cir. 2003) (“mere denial of a prisoner’s grievance states
no claim of constitutional dimension”). P|aintiff’s objection as to his third claim is
OVERRULED.

D. Equal Protection

P|aintiff asserted that he was denied meaningful access to the courts and
equal protection of the law when his requests for his medical records was denied.
He asserted that only the wealthy inmates were able to get their records because
they could afford to hire an attorney to get the records released. P|aintiff further
alleged that there was an unwritten policy at CC| requiring a court order before
medical records would be released. Compl. 6-7, ECF No. 1-1. The Magistrate
Judge concluded that P|aintiff’s claim was time-barred because the alleged
refusal to release the medical records took place in 2013, and he otherwise failed
to state a claim for relief because indigent defendants are not a protected class
under the Equal Protection Clause. R&R 14, ECF No. 9.

On objection, P|aintiff makes similar arguments as in his Complaint that he

is an indigent person, and he Was treated differently than inmates with money

Case No. 2:18-cv-740 Page 8 of 11

and resources because he was denied access to his medical records.1 He
further asserts that, when he did receive the records, the text was too light (and
presumably difficult to read) thereby “making them unworthy legal papers.” Obj.
20, ECF No. 12.

But contrary to P|aintiff’s assertions, low socioeconomic status is not a
protected class. See Hampton v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997)
(prisoners and indigents are not a suspect class under the Equal Protection
Clause). Nor has P|aintiff provided facts or directed the Court to specific portions
of the statute to demonstrate that Defendants intentionally discriminated against
him because he was indigent. Thus, even if P|aintiff’s claim was once again not
time-barred because he requested these documents in 2013, it would otherwise
fail to state a claim for relief because he has not shown that a state actor
intentionally discriminated against him without any rational basis because he was
indigent. See Johnson v. Bredesen, 624 F.3d 742, 746 (6th Cir. 2010) (“The
Equal Protection Clause prevents states from making distinctions that (1) burden
a fundamental right; (2) target a suspect class; or (3) intentionally treat one
individual differently from others similarly situated without any rational basis.”).
The Court Will not strike down a statute, in this case P|aintiff is requesting we

strike Ohio Revised Code § 5120.21 dealing with inmate records, under rational

 

1 The Court presumes P|aintiff indicates there is disparate treatment because he was
not able to afford to pay for copies of the records or pay for an attorney to obtain the
records.

Case No. 2:18-cv-740 Page 9 of 11

basis review “un|ess the varying treatment of different groups or persons is so
unrelated to the achievement of any combination of legitimate purposes that we
can only conclude that the legislature’s actions were irrational.” Vance v.
Bradley, 440 U.S. 93, 97 (1979). Here, P|aintiff has failed to provide any factual
allegations of discriminatory intent or disparate treatment, thus his objection to
claim four is OVERRULED.

E. Due Process, Retaliation, and Eighth Amendment

Fina||y, P|aintiff asserted in his Complaint that he was retaliated against in
violation of his Due Process and Eighth Amendment rights because his
grievances were not timely responded to, CC| employees failed to hold a
protective custody hearing when he requested one, issued a conduct report
against him, and placed him in a prison in Mansfield, Ohio, which is a hardship
for his visitors. The Magistrate Judge found that P|aintiff failed to state a claim
for relief as to all of these alleged violations. R&R 15-16, ECF No. 9.

P|aintiff only submitted a general objection to this claim and cited he needs
injunctive relief, without providing any specifics. Thus, he has waived de novo
review of this claim. The Magistrate Judge’s R&R is ADOPTED as to claim five.

F. P|aintiff’s Other Pending Motions

The Magistrate Judge recommended denying P|aintiff’s motion to amend,
ECF No. 7, because any such amendment would be futile under Federal Rule of
Civil Procedure 15(a)(2). R&R 17, ECF No. 9. Additionally, because the

Magistrate Judge recommended denial of all of P|aintiff’s other claims, she also

Case No. 2:18-cv-740 Page 10 of 11

recommended that his motion for injunctive relief be denied as moot, ECF No. 3.
ld. at 18. P|aintiff does not make any objection as to these recommendations,
and, thus, Waives de novo review of these recommendations Therefore, the
R&R is ADOPTED as to these motions.
|V. CONCLUS|ON

According|y, for the reasons stated in this Opinion, P|aintiff’s objections are
OVERRULED and the Magistrate Judge’s R&R is ADOPTED in full. This Court
certifies pursuant to 28 U.S.C. § 1915(a)(3) that, for the foregoing reasons, an
appeal of this Order would not be taken in good faith and therefore DENlES
P|aintiff leave to appeal in forma pauperis. The Clerk is directed to enter final

judgment, terminate all pending motionsl and close this case.

lTls so 0RDERED. M w ;

Mici-lAEL H. w£T`soN, JuDeE
uNlTED sTATEs DlsTRlcT couRT

Case No. 2:18-cv-740 Page 11 of 11

